EXHIBIT 99.1 CONSOLIDATED MERCANTILE INCORPORATED PRESS RELEASE CONSOLIDATED MERCANTILE INCORPORATED REPORTS YEAR-END FINANCIAL RESULTS Toronto, March 26, 2010 – Consolidated Mercantile Incorporated (TSX: “CMC”; OTC: “CSLMF.PK”) Net Loss for the year ended December 31, 2009 was $232,461 compared to Net Earnings of $347,363 in 2008.Net Earnings for the 2008 year included a Gain on foreign exchange of $1.6 million.Loss per share for the year was $0.04 compared with Earnings per share of $0.07 in the comparable 2008 period. Consolidated Mercantile Incorporated is a management holding company which effects its strategy through investment in, management of and the provision of merchant banking services to its core strategic industries. For further information, please contact: Stan
